Exhibit 10.51


DINE BRANDS GLOBAL, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL POLICY


1.     Purpose. The Dine Brands Global, Inc. Executive Severance and Change in
Control Policy (the “Policy”) is amended and restated effective January 1, 2019
(“Effective Date”) to provide severance benefits under specified circumstances
to Participants (as defined below) of Dine Brands Global, Inc. or its
wholly-owned subsidiaries (collectively the “Corporation”) who are in a position
to contribute materially to the success of the Corporation. As consideration for
severance benefits under this Policy, the Participant shall release the
Corporation from any and all actions, suits, proceedings, claims and demands
related to employment with the Corporation and to the termination by signing a
waiver and release document in a form provided by the Corporation. Such document
shall include a statement that benefits under this Policy are conditioned upon
the Corporation’s receipt of a signed release.


2.     Definitions.


For purposes of the Policy, the following terms are defined as follows:
 
a.     Base Salary. “Base Salary” means the fixed annual base salary (excluding
bonuses and other benefits) paid to an employee regularly each pay period for
performing assigned job responsibilities.


    b.     Cause. “Cause” means, as determined by the Corporation:
(i)    The willful failure by the Participant to substantially perform his or
her duties with the Corporation (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness);
(ii)    The Participant’s willful misconduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise;
(iii)    The Participant’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant’s duties; or
(iv)    The Participant’s conviction or plea of no contest to a felony or a
crime of moral turpitude.
For purposes of this subsection b., no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without the reasonable belief that the
Participant’s action or omission was in the best interest of the Corporation.





--------------------------------------------------------------------------------





    c.     Change in Control. A “Change in Control” shall be deemed to have
occurred if:
    
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation; any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation; or any company owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of Stock of the Corporation) is or becomes after
the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the securities beneficially owned by such person any securities
acquired directly from the Corporation or its affiliates) representing 35% or
more of the combined voting power of the Corporation’s then outstanding
securities;
(ii)    during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board of Directors of the Corporation (“Board”), and any new
director (other than a director designated by a person who has entered into an
agreement with the Corporation to effect a transaction described in subsections
(i), (iii) or (iv) of this Section 2.c.) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds ( 2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof; or
(iii)    the consummation of a merger or consolidation of the Corporation with
any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, at least 75% of the combined voting
power of the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities; or
(iv)    the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets;
provided, that with respect to any non-qualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in subsection i., ii., iii. or iv. also constitutes a “change in
control event,” as defined in


2



--------------------------------------------------------------------------------





Treasury Regulation §1.409A-3(i)(5) if required in order for the payment not to
violate Section 409A of the Code.
    d.     Participant. “Participant” means any employee without an employment
contract (i) with the title of Senior Vice President or higher who serves as an
officer of the Corporation, (ii) who is selected by the Compensation Committee
to be eligible for severance benefits under this Policy as a person in a
position to contribute materially to the success of the Corporation, or (iii)
who is grandfathered into this Policy by virtue of being an officer in the
Corporation prior to the Effective Date and who has been notified before the
Effective Date that this Policy shall apply to that individual.


    e.     Good Reason. “Good Reason” for voluntary termination of employment
pursuant to Section 6 below means that the Corporation (i) breaches its
obligations to pay any salary, benefit or bonus due to Participant, (ii)
requires the Participant to relocate more than 50 miles from the Participant’s
current, principal place of employment, (iii) assigns to the Participant any
duties inconsistent with the Participant’s position with the Corporation or
significantly and adversely alters the nature or status of the Participant’s
responsibilities or the conditions of the Participant’s employment, or (iv)
reduces the Participant’s Base Salary and/or bonus opportunity, except for
across-the-board reductions similarly affecting all management personnel of the
Corporation and all management personnel of any corporation or other entity
which is in control of the Corporation; and in the event of any of (i), (ii),
(iii) or (iv), the Participant has given written notice to the Committee or the
Board of Directors as to the details of the basis for such Good Reason within 30
days following the date on which the Participant alleges the event giving rise
to such Good Reason occurred, the Corporation has failed to provide a reasonable
cure within 30 days after its receipt of such notice and the effective date of
the termination for Good Reason occurs within 90 days after the initial
existence of the facts or circumstances constituting Good Reason.


    f.     Severance Benefits. “Severance Benefits” means the benefits set forth
in Section 5 of this Policy.


    g.     Severance Benefits Subsequent to a Change in Control. “Severance
Benefits Subsequent to a Change in Control” means the benefits set forth in
Section 6 of this Policy.


3.     Administration. This Policy is administered by the Chief Executive
Officer of the Corporation. The Chief Executive Officer has discretion and
authority with respect to the administration, interpretation and application of
the Policy, except as expressly limited by the terms of the Policy. The Chief
Executive Officer must receive approval from the Compensation Committee of the
Board of Directors (the “Committee”) in order to authorize severance benefits
outside of the terms of this Policy to the employees covered by this Policy.




3



--------------------------------------------------------------------------------





4.     Participation. A Participant who is entitled to severance benefits
pursuant to a separate severance benefit arrangement, change in control
severance agreement, employment agreement or other written agreement with the
Corporation shall not be eligible for severance benefits under this Policy.


5.     Severance Benefits. Any Participant whose employment with the Corporation
is involuntarily terminated by the Corporation without Cause shall be eligible
for Severance Benefits hereunder provided the Participant has returned a signed
general release of all claims, substantially in the form attached hereto as
Exhibit A (the “Release”), to the Committee within the time period requested by
the Committee and has not revoked the Release within the time permitted under
any applicable state and federal laws. The Release may be revised from time to
time to comply with applicable law or to reflect changes made to the
Corporation’s standard form of general release of all claims for all
Participants. For purposes of this Policy, involuntary termination by the
Corporation shall mean a separation from service within the meaning of Section
409A of the Internal Revenue Code (the “Code”) and the regulations thereunder,
which separation is initiated by the Corporation.


a.
Payment Amount.

(i)The severance pay (“Severance Pay”) to which a Participant is eligible
pursuant to this Section 5 shall be either (i) a payment equal to 6 months Base
Salary for a Participant who has been employed by the Corporation for less than
12 consecutive months, (ii) a payment equal to 9 months Base Salary for a
Participant who has been employed by the Corporation for less than 24
consecutive months, or (iii) a payment equal to 12 months Base Salary for a
Participant who has been employed by the Corporation for at least 24 consecutive
months.


(ii)Additionally, the Participant shall receive a payment equal to the bonus to
which the Participant would have been entitled under the Corporation’s annual
incentive plan for the then current fiscal year, determined based on actual
performance for the full performance period, and prorated based on the portion
of the performance period that has elapsed prior to the date of termination,
determined in accordance with the Corporation’s administrative practices.


    b.     Continued Benefits. For a Participant who has been employed by the
Corporation for less than 12 consecutive months, in the event Participant elects
COBRA coverage, the Corporation will pay 50% of the COBRA premium cost for
Participant and such dependent(s) as are designated as of the separation date
for up to 6 months, or until Participant becomes eligible for benefits through
another employer, whichever is earlier. For a Participant who has been employed
by the Corporation for less than 24 consecutive months, in the event Participant
elects COBRA coverage, the Corporation will pay 50% of the COBRA premium cost
for Participant and such dependent(s) as are designated as of the separation
date for up to 9 months, or until Participant becomes eligible for benefits
through another employer, whichever is earlier. For a Participant who has been
employed by the Corporation for at least 24 consecutive months, in the event
Participant


4



--------------------------------------------------------------------------------





elects COBRA coverage, the Corporation will pay 50% of the COBRA premium cost
for Participant and such dependent(s) as are designated as of the separation
date for up to 12 months, or until Participant becomes eligible for benefits
through another employer, whichever is earlier. To the extent that Participant
becomes eligible for benefits through another employer during this time,
Participant shall give prompt written notice to the Corporation, no later than
30 days after Participant becomes eligible for benefits through another
employer.


c.     Method of Payment. The payment described in clause (i) of Section 5.a.
shall be paid to the eligible Participant in a lump sum within 30 days after the
effective date of the Participant’s termination of employment, except to the
extent payment is required to be delayed pursuant to Section 12, and provided
that if such thirty-day period straddles two consecutive calendar years, payment
shall be made in the second of such years. The bonus payment described in clause
(ii) of Section 5.a. shall be paid at the time the annual bonus would have been
paid to the Participant had he or she remained employed through the last day of
the applicable fiscal year.


    d.     Death of Participant. If a Participant dies after signing the release
and prior to receiving Severance Pay to which he or she is entitled pursuant to
the Policy, payment shall be made to the beneficiary designated by the
Participant to the Corporation or, in the event of no designation of
beneficiary, then to the estate of the deceased Participant.


    e.     Outplacement Benefit. The Corporation shall provide standard
outplacement services at the expense of the Corporation, but not to exceed in
total an amount equal to $5,000, from an outplacement firm selected by the
Corporation. In order to receive outplacement services, the Participant must
begin utilizing the services within 90 days of his or her date of termination.


6.     Severance Benefits Subsequent to a Change in Control. Any Participant
whose employment with the Corporation is involuntarily terminated by the
Corporation without Cause within 24 months following a Change in Control or
whose employment is voluntarily terminated by the Participant for Good Reason
within 24 months following a Change in Control shall be eligible for Severance
Pay and Severance Benefits hereunder provided the Participant has returned a
signed Release to the Committee within the time period requested by the
Committee and has not revoked the Release within the time permitted under any
applicable state and federal laws.


a.    Payment Amount. The amount of Severance Pay for which a Participant is
eligible hereunder shall be a payment equal to 24 months Base Salary plus a sum
equal to the greater of the Participant’s target bonus for the year in which the
termination takes place or the average of the bonuses received by the
Participant pursuant to the Corporation’s annual incentive plan or other similar
bonus plan relating to the prior three fiscal years.




5



--------------------------------------------------------------------------------





b.     Continued Benefits. In the event Participant elects COBRA coverage, the
Corporation will pay the COBRA premium cost for Participant and such
dependent(s) as are designated as of the separation date for 24 months, or until
Participant becomes eligible for benefits through another employer, whichever is
earlier. To the extent that Participant becomes eligible for benefits through
another employer during this time, Participant shall give prompt written notice
to the Corporation, no later than 30 days after Participant becomes eligible for
benefits through another employer.


c.    Accelerated Vesting of Equity and Long-Term Incentive Awards.


Any unvested stock options, stock appreciation rights, restricted stock awards,
restricted stock units, and other equity-based awards held by the Participant
that are subject only to service and time based vesting conditions (and not
performance-based vesting conditions) will vest as of the day immediately
preceding the effective date of termination and, to the extent applicable, will
become exercisable, and any restrictions or conditions on such equity-based
awards shall immediately lapse and be deemed satisfied. Any stock options or
stock appreciation rights held by the Participant shall remain exercisable until
the earlier of 24 months after the date of termination or their original
expiration date.


Upon the occurrence of a Change in Control, each Participant shall, with respect
to all outstanding, unvested performance units and any other equity-based and
long-term cash-based compensation awards subject to performance-based vesting
criteria that are held by such Participant immediately prior to the Change in
Control, be deemed to have satisfied any performance-based vesting criteria
based on the Corporation’s actual performance through the date of the Change in
Control, and following the Change in Control any such awards shall continue to
vest based upon the time or service-based vesting criteria, if any, to which the
award is subject. If the Participant’s employment terminates in accordance with
the terms and conditions of this Section 6 after such Change in Control, such
performance-based awards shall become immediately and fully vested, and shall be
paid to the Participant not later than 30 days after the date of such
termination.


Severance Benefits Subsequent to a Change in Control shall be in lieu of any
Severance Benefits which accrue under Section 5 of this Policy.


    d.     Method of Payment. Severance Pay payable pursuant to this Section 6
shall be paid to an eligible Participant in a lump sum issued within 30 days
after the effective date of the Participant’s termination of employment, except
to the extent payment is required to be delayed pursuant to Section 12, and
provided that if such thirty-day period straddles two consecutive calendar
years, payment shall be made in the second of such years.


    e.     Death of Participant. If a Participant dies after signing the release
and prior to receiving Severance Pay to which he or she is entitled pursuant to
the Policy,


6



--------------------------------------------------------------------------------





payment shall be made to the beneficiary designated by the Participant to the
Corporation or, in the event of no designation of beneficiary, then to the
estate of the deceased Participant.


    f.     Outplacement Benefit. The Corporation shall provide standard
outplacement services at the expense of the Corporation, but not to exceed in
total an amount equal to $5,000, from an outplacement firm selected by the
Corporation. In order to receive outplacement services, the Participant must
begin utilizing the services within 90 days of his or her date of termination.


7.     No Duplication of Benefits. This Policy supersedes any and all prior
policies or practices in effect from time to time relating to severance,
separation or termination pay for the Participant. The acceptance of any
Severance Pay under this Policy shall constitute a waiver of any severance pay
or other severance benefits the Participant would have been entitled to under
any prior policies or practices, any employment or other agreement between the
Corporation and the Participant, and under any other severance policy of the
Corporation.
    
8.     Funding. The Policy shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Corporation for payment of any Severance Pay or Severance Benefits hereunder. No
Participant or other person shall have any interest in any particular assets of
the Corporation by reason of the right to receive Severance Pay or Severance
Benefits under the Policy and any such Participant or any other person shall
have only the rights of a general unsecured creditor of the Corporation with
respect to any rights under the Policy.


9.     Taxation. All Severance Pay and Severance Benefits shall be subject to
federal, state and local tax deductions and withholding for the same.


10.     Non-Exclusivity of Rights. The terms of the Policy shall not prevent or
limit the right of a Participant to receive any base annual salary, pension or
welfare benefit, perquisite, bonus or other payment provided by the Corporation
to the Participant, except for such rights as the Participant may have
specifically waived in writing. Amounts that are vested benefits or which the
Participant is otherwise entitled to receive under any benefit policy or program
provided by the Corporation shall be payable in accordance with the terms of
such policy or program.


11.     Amendment and Termination. This Policy may be amended or terminated by
the Committee acting in its sole discretion at any time; provided that during
the 24-month period following a Change in Control, the Policy may not be amended
or terminated in a manner that is adverse to any Participant without the written
consent of such Participant. In addition, Participants may be added and deleted
by the Committee acting in its sole discretion at any time. No such termination
or amendment shall affect the rights of any individual who is then entitled to
receive Severance Pay at the time of such amendment or termination. Severance
Pay is not intended to be a vested right. The Chief Executive


7



--------------------------------------------------------------------------------





Officer shall have the right in his or her sole discretion to interpret the
Policy and make all other determinations he or she deems necessary or advisable
for the administration of the Policy.     


12.    Compliance with IRC Section 409A.   The following provisions shall apply
to this Policy with respect to Section 409A of the Code:


a. The Severance Pay and Severance Benefits are intended to satisfy the
short-term deferral exemption under Treasury Regulation Section
1.409A-1(b)(4) and shall be made not later than the last day of the applicable
two and one-half month period with respect to such payment, within the meaning
of Treasury Regulation Section 1.409A-1(b)(4).


b. If any provision of this Policy (or of any award of compensation, including
equity compensation or benefits) would cause a Participant to incur any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Corporation shall reform such
provision to comply with Section 409A of the Code.


c. Notwithstanding any provision to the contrary in this Section 12, if a
Participant is deemed on the date of his or her “separation from service” to be
a “specified employee,” within the meaning of such terms under Section 409A of
the Code, then with regard to any payment or the provision of any benefit that
is required to be delayed in compliance with Section 409A(a)(2)(B) of the Code
such payment or benefit shall not be made or provided (subject to the last
sentence hereof) prior to the earlier of (A) the expiration of the six-month
period measured from the date of the Participant’s separation from service or
(B) the date of the Participant’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 12 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Participant in a lump sum, and any remaining payments and benefits due under
this Policy shall be paid or provided in accordance with the normal payment
dates specified for them herein. 


13.    Parachute Payment Matters.


Notwithstanding any other provision of this Policy, if by reason of Section 280G
of the Code any payment or benefit received or to be received by a Participant
in connection with a Change in Control or the termination of the Participant’s
employment (whether payable pursuant to the terms of this Policy (“Policy
Payments”) or any other plan, arrangements or agreement with the Corporation or
an Affiliate (as defined below) (collectively with the Policy Payments, “Total
Payments”)) would not be deductible (in whole or part) by the Corporation, an
Affiliate or other person making such payment or providing such benefit, then
the Policy Payments shall be reduced and, if Policy Payments are reduced to
zero, other Total Payments shall be reduced (in the reverse order in which they
are due to be paid) until no portion of the Total Payments is not deductible


8



--------------------------------------------------------------------------------





by reason of Section 280G of the Code, provided, however, that no such reduction
shall be made unless the net after-tax benefit received by the Participant after
such reduction would exceed the net after-tax benefit received by the
Participant if no such reduction was made.  The foregoing determination and all
determinations under this Section 13 shall be made by the Accountants (as
defined below).  For purposes of this Section 13, “net after-tax benefit” shall
mean (i) the Total Payments that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income taxes payable with respect to such payments calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to the Participant (based on the rate in effect for such year as set
forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  For
purposes of the foregoing determinations, (a) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have effectively waived
in writing prior to the date of payment of any Policy Payment shall be taken
into account; (b) no portion of the Total Payments shall be taken into account
which in the opinion of the Accountants does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (without regard to
subsection (A)(ii) thereof); (c) the Policy Payments (and, thereafter, other
Total Payments) shall be reduced only to the extent necessary so that the Total
Payments in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code, in the
opinion of the Accountants;  and (d) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accountants in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  For purposes of this Section 13, the term “Affiliate” means
the Corporation’s successors, any Person whose actions result in a Change in
Control or any company affiliated (or which, as a result of the completion of
the transactions causing a Change in Control shall become affiliated) with the
Corporation within the meaning of Section 1504 of the Code and “Accountants”
shall mean the Corporation’s independent certified public accountants serving
immediately prior to the Change in Control, unless the Accountants are also
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, in which case the Corporation shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accountants
hereunder).  For purposes of making the determinations and calculations required
herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Accountant’s determinations must be made on the basis
of  “substantial authority” (within the meaning of Section 6662 of the Code). 
All fees and expenses of the Accountants shall be borne solely by the
Corporation.
14.     Non-Assignability. Severance Benefits pursuant to the Policy shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by a
Participant; and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be


9



--------------------------------------------------------------------------------





void; and the Corporation shall not be liable in any manner for, or subject to,
the debts, contracts, liabilities, engagements or torts of any person entitled
to any Severance Benefits under this Policy.


15.     Termination of Employment. Nothing in the Policy shall be deemed to
entitle a Participant to continued employment with the Corporation, and the
rights of the Corporation to terminate the employment of a Participant shall
continue as though the Policy were not in effect.






10



--------------------------------------------------------------------------------


Exhibit 10.51


Exhibit A


CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE


This Confidential Severance Agreement and General Release (the “Agreement”)
dated as of _______________, is entered into by and between ________________
(hereinafter referred to as “Executive”) and Dine Brands Global, Inc., a
Delaware Corporation, its affiliates and subsidiaries (hereinafter referred to
as the “Corporation”). Throughout this Agreement, Executive and the Corporation
may be referred to collectively as the “parties”.


Recitals


A.    Executive has been employed by the Corporation. Executive's last day of
employment by the Corporation will be _______________ (the “Separation Date”).


B.    Executive and the Corporation wish to enter into an Agreement to clarify
and resolve any disputes that may exist between them arising out of the
employment relationship and its termination, and any continuing obligations of
the parties to one another following the end of the employment relationship.


C.    In consideration of the Corporation’s agreement to pay Executive a
severance payment set forth herein, the Corporation has asked Executive to waive
any and all rights Executive may have in potential claims against the
Corporation, except for those rights provided in this Agreement and Executive’s
continuing right to enforce the terms and provisions of this Agreement against
the Corporation. The Corporation has advised Executive of Executive’s right to
consult an attorney at Executive’s own expense prior to signing this Agreement
and has provided Executive with 21 calendar days in which to consider this
Agreement and seek legal assistance. Executive has either consulted an attorney
of Executive’s choice or voluntarily elected not to consult legal counsel, and
understands that except for Executive’s rights preserved and provided for above
and elsewhere in this Agreement, Executive is waiving all potential claims
against the Corporation and its agents.


D.    This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action and
enter this Agreement for the sole purpose of clarifying and resolving any
potential issues between them.


E.    The Effective Date of this Agreement is defined in paragraph 11(d) hereof.
Each of the covenants and obligations set forth herein is contingent upon the
occurrence of the Effective Date.
Agreement
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:


A-1

--------------------------------------------------------------------------------







1.Employment Ending Date. Executive’s employment with the Corporation will
terminate effective on the Separation Date. Executive will have no further
employment duties or responsibilities to the Corporation after the Separation
Date.


2.Payments and Benefits. In exchange for the promises contained in this
Agreement, and so long as Executive does not revoke this Agreement:


a.Base Salary: The Corporation shall pay to Executive the total sum of
_______________, representing __ months of base salary, less applicable tax,
withholdings and deductions required by law, as severance pay and in exchange
for the promises, agreements, understandings and releases contained in this
Agreement. This sum will be paid as a lump sum through the Corporation's payroll
after the Effective Date, but not later than 30 days after the Effective Date.
Executive understands that, under applicable law, no Corporation match of 401(k)
contributions can be made based on the separation payment.


b.Pro Rata Bonus: The Corporation agrees to pay Executive an amount equal to
Executive’s bonus under the annual incentive plan for the applicable fiscal
year, prorated based on the portion of the performance period that has elapsed
prior to the Separation Date, and based on actual performance. Executive’s
prorated target bonus is __________, which Executive acknowledges is the target
amount that will be prorated and adjusted under the annual incentive plan
according to actual performance of the Corporation. This pro rata bonus less
applicable tax, withholdings, and deductions required by law, shall be paid in
accordance with the Corporation’s administration practices at the time the
annual bonus would have been paid to the Executive had Executive remained
employed.


c.Benefits: All Executive’s benefits shall cease on Executive’s last day of work
except Executive’s medical, vision, and dental benefits coverage, if any, will
end as of the last day of month of the Separation Date. In the event Executive
elects COBRA coverage, the Corporation will pay 50% of the COBRA premium cost
for Executive and such dependent(s) as are designated as of the Separation Date
for __ months, or until Executive becomes eligible for benefits through another
employer, whichever is earlier. To the extent that Executive becomes eligible
for benefits through another employer during this time, Executive agrees to give
prompt written notice to the Corporation. The payment by the Corporation does
not increase or otherwise affect the total number of months of coverage
available through COBRA.


d.Outplacement Services: The Corporation shall provide standard outplacement
services at the expense of the Corporation up to $5,000, from an outplacement
firm selected by the Corporation. In order to receive outplacement services,
Executive must begin utilizing the services within 90 days of the Separation
Date.


The benefits described in (a) through (d) of this Paragraph constitutes the
“Separation Benefits.” Executive agrees to indemnify and hold the Corporation
harmless from and against any claims made against the Corporation for any
non-payment of taxes by Executive. In addition


A-2

--------------------------------------------------------------------------------





to the Separation Benefits set forth above, Executive will receive all wages
through the Separation Date separate and apart from this Agreement.


3.Valid Consideration. The parties hereto acknowledge and agree that Executive's
right to be paid the Separation Benefits identified in paragraph 2 is expressly
conditioned on Executive signing this Agreement, and not thereafter revoking
this Agreement. The parties further acknowledge and agree that the mutual
promises and covenants contained herein constitute good, valid and sufficient
consideration for this Agreement.


4.Unvested Equity. Executive is not entitled to any unvested stock options,
stock appreciation rights, restricted stock awards, restricted stock units, and
any other equity or cash-based awards held by Executive as of the Separation
Date.


5.Return of Corporation Property. Executive covenants, represents and warrants
to the Corporation that on the Separation Date, Executive will return to the
Corporation any and all materials and property of the Corporation of any type
whatsoever (including, without limitation, any vehicles and vehicles’ keys,
mobile phones, office or other keys, access cards, identification badges,
computer equipment, correspondence, tangible proprietary information or
intellectual property, documents, records, notes, contracts, and other
confidential or proprietary materials) that are in Executive's possession or
control.


6.Non-Disclosure of Confidential Information and Non-solicitation.


(a)    Executive acknowledges that during the term of Executive’s employment
with the Corporation, Executive has had access to material intellectual
property, trade secrets, proprietary and confidential information of the
Corporation, including but not limited to, information concerning the
Corporation’s services; products; product formulas; recipes; business models;
marketing; employees; franchisees; technology; consultants and experts;
customer, dealer, vendor and partner data, including history, usage, pricing,
preferences, incentives and rebate data for each; business plans, records and
affairs; business partners; methods of doing business; merchandising concepts,
strategies and plans; financial matters; pricing information; ‘trade secrets’;
and suppliers, as well as other information including but not limited to
information learned by Executive from employees, contractors or agents of the
Corporation through inspection of the Corporation's premises or financial
statements, or that relates to the Corporation's products, services, packaging,
designs, business plans, business opportunities, customers, dealers, clients,
consultants, experts, finances, research, development, know-how, personnel,
litigation, workouts, or third-party confidential information disclosed to
Executive by the Corporation, together with any material prepared by Executive
which contains or otherwise relates to such information (the "Confidential
Information"). However, notwithstanding the forgoing, the following information
shall be excluded from the above referenced definition of Confidential
Information: any item of Confidential Information which (i) was publicly known
at the time of its disclosure by the Corporation to Executive, (ii) was already
in the Executive’s possession at the time of its disclosure by the Corporation
to Executive, (iii) was lawfully received by Executive from a third party
without violation of any obligation of confidentiality to the Corporation, (iv)
becomes publicly known through no fault of the Executive, (v) is approved


A-3

--------------------------------------------------------------------------------





for Executive’s disclosure by written authorization of the Corporation, or (vi)
is required to be disclosed pursuant to any applicable law, rule, regulation or
order of a court.


(b)    Executive hereby represents, warrants and covenants that in any future
employment or self-employment, Executive shall not disclose any Confidential
Information, and shall refrain from any action or conduct which might reasonably
or foreseeably be expected to compromise the confidentiality or proprietary
nature of Confidential Information. Further, Executive hereby represents,
warrants and covenants that Executive will not use Confidential Information in a
manner that is adverse to the interests of the Corporation, or in any manner
whatsoever without prior written approval of the Corporation in each instance.


(c)     Executive acknowledges and agrees that breach of the covenants in this
Paragraph 6 will irreparably harm the Corporation for which the Corporation may
not have an adequate remedy at law. As such, Executive agrees that the
Corporation shall be entitled to any proper injunction, including but not
limited to temporary, preliminary, final injunctions, temporary restraining
orders, and temporary protective orders, to enforce said covenants in the event
of breach or threatened breach by Executive, in addition to any other remedies
available to the Corporation at law or in equity. Executive further agrees that
no bond or other security shall be required in obtaining such equitable relief
and hereby agrees to comply with an order of a court of competent jurisdiction,
issuing such injunction and ordering specific performance thereof. The covenants
contained in this Agreement are independent of any other obligations between the
parties, and the existence of any other claim or cause of action against the
Corporation is not a defense to enforcement of said covenants by injunction.


7.Confidentiality of Separation Agreement; Non-Disparagement.


(a)    Executive agrees to keep the terms of this Agreement (including, but not
limited to the Separation Benefits) completely confidential, and that Executive
will not disclose any information concerning this Agreement or its terms to
anyone other than Executive’s immediate family, and legal counsel, and/or
financial advisors, who will be informed of and bound by this confidentiality
clause, or in response to a subpoena issued by a court of competent jurisdiction
or as otherwise required by law.


(b)    Executive shall not disparage the Corporation, its officers, directors,
independent contractors, and employees.


(c)    The Corporation will respond to requests for information from prospective
employers by stating Executive's dates of employment and position held.


8.General Release of Claims. Executive expressly waives any and all claims
against the Corporation and releases it, including, without limitation, each of
its officers, directors, partners, members, stockholders, managers, employees,
consultants, agents, attorneys, parent and subsidiary corporations, and
representatives (the "Corporation Releasees"), from any and all claims, demands,
lawsuits, causes of action, obligations, and liabilities of whatever kind, which
Executive may have or thinks Executive may have against the Corporation
Releasees or


A-4

--------------------------------------------------------------------------------





any of them based upon events or facts arising at any time on or before the
Effective Date of this Agreement, including but not limited to, claims that
relate to Executive’s employment and/or the separation of employment with the
Corporation. Executive agrees this general release of claims includes, but is
not limited to, claims for breach of any implied or express contract or
covenant; claims for promissory estoppel; claims of entitlement to any pay;
claims of wrongful denial of insurance and employee benefits; claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, emotional distress or other common law or tort
matters; claims of harassment, retaliation or discrimination based on age, race,
color, religion, sex, national origin, ancestry, physical or mental disability,
legally protected medical condition, genetic information, marital or family
status, sexual orientation, gender identity or expression, union activity,
military status or veteran status, or any other status protected by law; claims
based upon the California or United States Constitutions; any claims based on
alleged restrictions on the Corporation’s right to terminate, not to hire or
promote employees, or on the Corporation’s ability to change an employee’s
compensation or other terms and conditions of employment; and claims based on
any federal, state or local law, including, without limitation: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Equal
Pay Act, 29 U.S.C. § 206(d)(1); the Americans with Disabilities Act; the
Americans with Disabilities Act Amendments Act; the Labor Management Relations
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; the Worker Adjustment and Retraining Notification Act (“WARN”); the
California WARN Act; the California Fair Employment and Housing Act; the
California Labor Code; the California Family Rights Act, the California
Constitution; the California Industrial Welfare Commission Wage Orders; and the
California Government Code, as well as any amendments to those laws. Executive
expressly understands that among the various claims and rights being waived by
Executive in this Agreement are those arising under the Age Discrimination in
Employment Act (“ADEA”), as amended, and in that regard Executive specifically
acknowledges that Executive has read and understands the provisions of paragraph
11 below before signing this Agreement.
9.Exclusions From General Release/Additional Protections. Excluded from the
General Release above are: (i) rights and claims which cannot be waived by law,
including claims for workers’ compensation, unemployment compensation, and
accrued and vested retirement benefits; (ii) claims arising after the Effective
Date of this Agreement; and (iii) claims for breach of the Agreement. Neither
the General Release above nor anything else in this Agreement limits Executive’s
rights to file a charge with an administrative agency (such as the U.S. Equal
Employment Opportunity Commission), provide information to an administrative
agency, or participate in an agency investigation. The Exclusions and
Protections contained in this paragraph 9 override any language to the contrary
in any other part of this Agreement. Executive is, however, waiving all rights
to receive money or other individual relief in connection with an administrative
charge or investigation, regardless of whether that charge or investigation was
initiated by Executive, on Executive’s behalf, on behalf of a group or class to
which Executive purportedly belongs, or otherwise, provided, however, that
Executive may accept bounty money properly awarded by the U.S. Securities and
Exchange Commission.
10.Release of Unknown Claims. It is the intention of Executive and the
Corporation that this Agreement is a General Release which shall be effective as
a bar to each and every


A-5

--------------------------------------------------------------------------------





claim, demand, or cause of action it releases. Executive recognizes that
Executive may have some claim, demand, or cause of action against the
Corporation of which the Executive is totally unaware and unsuspecting which
Executive is giving up by execution of the General Release. It is the intention
of the Executive in executing this Agreement that it will deprive Executive of
each such claim, demand or cause of action and prevent Executive from asserting
it against the Corporation. In furtherance of this intention, Executive
expressly waives any rights or benefits conferred by the provisions of Section
1542 of the Civil Code of the State of California (and/or other similar
provision(s) of any other jurisdiction), which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or his/her settlement
with the debtor.”


11.Right of Revocation. In compliance with the Older Workers Benefit Protection
Act (P.L. 101433), Executive does hereby acknowledge and agree as follows:


(a)    That this Agreement does not purport to waive rights or claims that may
arise from acts or events occurring after the date that this Agreement is
executed by the parties;
(b)    That this Agreement specifically applies to any rights or claims
Executive may have against the Corporation under the federal Age Discrimination
in Employment Act of 1967, as amended;
(c)    That the consideration provided for in this Agreement is in addition to
that to which Executive is already entitled;
(d)    That this Agreement shall be revocable by Executive for a 7-day period
following execution of this Agreement by Executive. Accordingly, this Agreement
shall not become effective or enforceable until the expiration of the 7-day
revocation period (“Effective Date”); and
(e)    That Executive, having carefully read this Agreement and knowing the
contents hereof, freely and voluntarily consents to all the terms and conditions
herein, understands the final and binding effect of this Agreement, has been
advised of Executive’s right to and has been given a chance to consult with and
review this Agreement with an attorney of Executive’s choice prior to signing
this Agreement, and has been given a period of 21 days within which to consider
whether to sign this Agreement. In the event that Executive chooses to waive
this 21 day period, Executive acknowledges that Executive was given a reasonable
period of time within which to consider this Agreement and that Executive’s
waiver was made freely and voluntarily and without duress or any coercion by any
other person, including anyone at the Corporation or the Corporation Releasees.


12.Payment of Moneys Owed. The parties acknowledge and agree that the
Corporation has paid Executive or shall pay Executive all wages or salary
earned, including any


A-6

--------------------------------------------------------------------------------





accrued, but unused or unpaid vacation pay according to the Corporation policy
and eligibility requirements, business expenses and other benefits, if any, to
which Executive was entitled during employment, through the Separation Date.
Executive shall provide the Corporation with final expense report(s) no later
than 7 days before the Separation Date, and the Corporation shall reimburse
Executive for such expenses, in accordance with the Corporation’s policy.
Executive is entitled to this payment regardless of whether Executive signs this
Agreement.
13.Section 409A. The payments made under this Agreement are intended to comply
with section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance issued thereunder (“Section 409A”). Payments made under this
Agreement will be interpreted and construed, to the extent possible, to be
distributed in the short-term deferral period, as defined under Treasury
Regulation section 1.409A-1(b)(4), or the separation pay exemption, as provided
in Treasury Regulation section 1.409A-1(b)(9). For purposes of this Agreement,
the phrase “Separation Date” means the date in which Executive’s “separation
from service,” as defined in Treasury Regulation section 1.409A-1(h), occurred.
For purposes of this Agreement, each payment made and benefits provided under
this Agreement is hereby designated as a separate payment, and will not
collectively be treated as a single payment, as provided in Treasury Regulation
section 1.409A-2(b)(2)(iii).
14.No Assignment. Executive represents and warrants that Executive has made no
assignment or other transfer, and covenants that Executive will make no
assignment or other transfer, of any interest in any Claim which Executive may
have against the Corporation Releasees, or any of them.
15.Indemnification of Released Parties. Executive agrees to indemnify and hold
harmless the Corporation Releasees, and each of them, against any loss, claim,
demand, damages, expenses, or any other liability whatsoever, including
reasonable attorneys’ fees and costs resulting from: (a) any breach of this
release by Executive or Executive’s successors in interest; (b) any assignment
or transfer, or attempted assignment or transfer, of any claims released
hereunder; or (c) any action or proceeding brought by Executive or Executive’s
successors in interest, or any other, if such action or proceeding arises out
of, is based upon, or is related to any claims, demands, or causes of action
released herein; provided, however, that this indemnification provision shall
not apply to any challenge by Executive of the release of claims under the ADEA,
Title VII, or similar discrimination laws, and any right of the released parties
to recover attorneys’ fees and/or expenses for such breach shall be governed by
applicable law. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by any of the Corporation
Releasees under this indemnity
16.No On-the-Job Injury. Executive represents and warrants that Executive has
not experienced a job-related illness or injury during employment with the
Corporation for which Executive has not already filed a claim, and that
Executive has disclosed to the Corporation any pending or previously filed claim
relating to an on-the-job injury or illness.
17.Cooperation.    Executive agrees to cooperate fully with the Corporation and
its subsidiaries and affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Corporation or its subsidiaries


A-7

--------------------------------------------------------------------------------





or affiliates which relate to events or occurrences that transpired while
Executive was employed by the Corporation; and in connection with any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Corporation. Executive’s full cooperation shall include, but not be limited to,
being available to meet and speak with officers or employees of the Corporation
and/or its counsel at reasonable times and locations, executing accurate and
truthful documents, appearing at the Corporation’s request as a witness at
depositions, trials or other proceedings without the necessity of a subpoena,
with reasonable advance notice, and taking such other actions as may reasonably
be requested by of the Corporation and/or its counsel to effectuate the
foregoing. In requesting such services, the Corporation will consider other
commitments that Executive may have at the time of the request, and Executive’s
availability and obligations under this Section shall in all instances
reasonably be subject to Executive’s other commitments. The Corporation agrees
to reimburse Executive for any reasonable, out-of-pocket travel, hotel and meal
expenses incurred in connection with Executive’s performance of obligations
pursuant to this Section for which Executive has obtained prior, written
approval from the Corporation, and the Corporation shall pay Executive $___ per
hour for any services performed by Executive at the request of the Corporation
pursuant to this Paragraph.
18.Truthful Testimony; Notice of Request for Testimony. Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least 10 days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the
Corporation a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Agreement shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.
19.Tax Indemnification. It is understood between the parties that Executive has
not relied upon any representation, express or implied, made by the Corporation
or any of its representatives as to the tax consequences of this Agreement and
that Executive releases the Corporation Releasees from any and all liability in
connection with any such tax consequences. The Corporation’s payments to
Executive described above in paragraph 2 represent a compromise of any and all
of Executive’s known or unknown claims against the Corporation Releasees.
Executive agrees that any liability for state or federal income tax payments or
penalties arising from said payments shall be Executive’s sole responsibility.
Executive agrees to indemnify and to hold harmless the Corporation Releasees
from any and all actions, claims or demands brought by any tax or other
authority based upon Executive’s tax obligations arising from payments to be
made pursuant to this Agreement, and Executive agrees specifically to reimburse
the Corporation for any taxes, interest and penalties paid by the Corporation
and for


A-8

--------------------------------------------------------------------------------





the costs, legal fees, and any other expenses incurred by the Corporation as a
result of any such actions, claims or demands.
20.Arbitration. Except for an action for injunctive relief to enforce the terms
of this Agreement, any dispute concerning the application of this Agreement, and
any other dispute from time to time between Executive and the Corporation, shall
be settled by arbitration, to take place in Los Angeles, California before an
arbitrator selected by the parties. Unless otherwise provided by law, the
parties will each share 50% of the arbitration costs and fees. The decision of
the arbitrator shall be final and conclusive, and the parties waive the right to
trial de novo or appeal.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
21.Binding Agreement. This Agreement shall be binding upon each party and its
and his or her heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Corporation Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns.
22.Contract Interpretation. The language of this Agreement shall not be
construed for or against any particular party. The section headings are inserted
as a matter of convenience and in no way define, limit or describe the scope of
such section or affect the interpretation of this Agreement. The invalidity or
enforceability, in whole or in part, of any provision of this Agreement will not
affect the validity or enforceability of any other provision. In the event of a
conflict or inconsistency between the terms of this Agreement and any other
agreement between the parties, the terms of this Agreement shall control.
23.Entire Agreement/Survival. Executive acknowledges that no promises or
representations other than those set forth in this Agreement have been made to
Executive to induce Executive to sign this Agreement, and that Executive only
has relied on promises expressly stated herein. This Agreement sets forth the
entire understanding between Executive and the Corporation and supersedes any
prior agreements or understandings, express or implied, pertaining to the terms
of Executive’s employment with the Corporation and the termination of the
employment relationship. The provisions of this Agreement shall survive the
Separation Date and the termination of Executive’s employment.
24.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws provisions.
25.Waiver. No purported waiver of a breach or default will be valid unless
specifically stated in writing by the waiving party. No such waiver waives any
subsequent breach or default of the same or any other term in this Agreement.
26.No Further Amendment. No amendment or modification of this Agreement will be
binding unless executed in writing by the parties or their permitted successors
or assigns. No course


A-9

--------------------------------------------------------------------------------





of conduct or course of performance under this Agreement or any other agreement
between the parties will be deemed to amend or modify this Agreement.


27.Attorney’s Fees. Executive acknowledges and agrees that Executive is solely
responsible for paying any attorneys’ fees and costs that Executive has incurred
in connection with this matter. The parties also agree that execution of this
Agreement does not make Executive the “substantially prevailing party” or
“prevailing party” under any statute or regulation, and Executive agrees not to
seek an award of attorneys’ fees or costs from the Corporation in any forum.
However, should legal action be necessary to enforce or interpret this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees
and costs.




28.Counterparts. This Agreement may be executed in any number of counterparts
and by any electronic means, each of which shall be deemed an original and all
of which, when taken together, shall constitute one and the same agreement.


The parties have executed this Agreement, consisting of __ pages, including this
page, as of the dates indicated below.




Dated: ___________            DINE BRANDS GLOBAL, INC. the “Corporation”
    
By: __________________________

Its: __________________________


Dated: ___________
________________, the “Executive”

____________________________




A-10